February 15, 2008


Mr. Thomas C. Wright
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056

Mr. Charles F. Fulbruge III, Clerk
U.S. Court of Appeals, Fifth Circuit
600 S. Maestri Place
New Orleans, TX 70130
Mr. William C. Schmidt
Law Offices of William Schmidt
707 W. 18th St.
Austin, TX 78701-1113

RE:   Case Number:  06-0868
      Court of Appeals Number:  5:04-CV-389
      Trial Court Number:  05-50813

Style:      NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURG, PA
      v.
      BEATRICE CROCKER

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. G. Andrew     |
|   |Veazey            |
|   |Mr. John N.       |
|   |Ellison           |
|   |Mr. D. Todd Smith |
|   |Mr. E. Thomas     |
|   |Bishop            |